Citation Nr: 1429734	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-06 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran had active service from February 1982 to December 1985.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for a bilateral foot condition was denied therein.  The Veteran appealed this determination.  In October 2011, the Board recharacterized this matter as indicated above and remanded it for additional development.  However, review of the Veteran's paper and electronic claims files shows that adjudication by the Board still cannot proceed.  As such, this matter once again is REMANDED for additional development.

REMAND

Although the delay entailed by another remand is regrettable, undertaking additional development prior to Board adjudication of this matter is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for residuals of frostbite of both feet, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into July 2009 have been obtained.  They show that the Veteran has received treatment for his feet.  The likelihood that there are pertinent VA treatment records dated from July 2009 to present therefore is significant.  Further, it was noted in the records that an electromyography and nerve conduction velocity (EMG/NCV) study was performed in 2004.  Yet, no results were set forth.  The previous remand discussed both of these points.  It then was directed that the Veteran be asked to submit any outstanding pertinent treatment records, including the EMG/NCV study, or to identify them and authorize their release to VA so that they could be obtained on his behalf.

When the Board directs additional development on remand, the Veteran has a right to compliance therewith.  Stegall v. West, 11 Vet. App. 268 (1998).  The Appeals Management Center technically complied with the directive.  An October 2011 letter to the Veteran indeed requested that he send in any outstanding pertinent treatment records, to include the 2004 EMG/NCV study, or complete the appropriate form so that they could be obtained for him.  He did not respond, and thus nothing was obtained.  However, he did not need to respond.  Only VA treatment records appear to be outstanding, as set forth in the body of the previous remand rather than the directive.

VA may obtain its own treatment records without any action being taken by a Veteran provided that the treating facility is or facilities are known.  Here, there is no indication that the Veteran has relocated out of the greater Columbus area.  His only treatment facility therefore most likely is the one for which VA treatment records already have been obtained.  A request or requests to it for outstanding and updated VA treatment records must be made for the aforementioned reasons.  In addition, it is notable as it was in the previous remand that VA has constructive notice of all of its treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

II.  Medical Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Here, the Veteran underwent a VA medical examination complete with opinion in November 2011, pursuant to the previous remand.  A diagnosis of bilateral peripheral neuropathy of the toes was made by the examiner, who went on to opine that it was not attributable to the Veteran's frostnip during service.  The examiner noted that the claims file, presumably the paper claims file, and VA treatment records, presumably in electronic format, had been reviewed.  Without all records being associated with either the paper or electronic claims file, however, it cannot be concluded that all were reviewed through the date of the examination.  Further, records dated after the examination, which cover a considerable period of well over two years, also obviously were not reviewed.  

As such, the Veteran's entire history was not considered.  Full evaluation of whether or not the factual premises underlying the medical opinion rendered by the examiner are accurate therefore cannot be performed.  Further, the rationale provided, though clearly and fully articulated, may be more complete after consideration of the Veteran's entire history.  Changes may be warranted after taking this history into account, in other words.  The examiner thus must be requested, after the outstanding VA treatment records have been obtained, to review the claims files again and make any necessary changes to the rendered opinion.  If this examiner is unavailable, another appropriate examiner must be requested to do the same.  If necessary, the Veteran may be scheduled for another examination.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding and updated VA treatment records regarding the Veteran.  This includes those related to a 2004 EMG/NCV study and those dated from July 2009 onward.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the examiner who conducted the Veteran's November 2011 VA medical examination to review the paper and electronic claims files.  If this examiner is not available, arrange for another appropriate examiner to undertake this review.  Such review shall be documented by the examiner in a report to be placed in one of the claims files.  If deemed necessary by the examiner, the Veteran may be scheduled for another examination.  A summary of any such examination shall be included in the report.

Next, the report shall include an indication by the examiner of whether or not any changes to the VA medical opinion rendered as part of the November 2011 examination are warranted.  These changes, if any, shall be specified.  A clear and full rationale (explanation) shall be provided by the examiner for them in the report.  This means that the conclusion reached must be supported.  Medical principles as they relate to the evidence thus should be discussed.  A copy of, or at least a citation for, any medical literature noted finally shall be provided in the report.

3.  Finally, readjudicate this matter.  Furnish the Veteran and his representative with a rating decision if the determination made is favorable to the Veteran.  If it is unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he is obligated to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).


